DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed. 
The following is an examiner's statement of reasons for allowance: 
Regarding independent claim 1, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing a cylindrical bellow mounted on a plate of the electrical equipment with one or more fittings, for pressure and volume compensation in the electrical equipment, wherein the cylindrical bellow comprises: a cylinder with a plurality of convolutions configured to expand and contract to provide the pressure and volume compensation; and two covers attached with the cylinder at two ends of the cylinder, wherein each cover comprises a cylindrical part that is open at a first end and closed at a second end, wherein the first end terminates at a circular face configured to mount the cover on a convolution of the plurality of convolutions at a corresponding end of the cylinder, and wherein the second end comprises an opening for the oil filling and hermetically sealing the electrical equipment, and mounting the cylindrical bellow on the plate with the one or more fittings.  None of the reference art of record discloses or renders obvious such a combination. 
Regarding independent claim 10, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Examiner remarks: The Examiner considers the following prior art references as the closest art related to the instant application:
	Zhang et al. (Pub. No. US 2017/0148565) discloses a cylindrical bellows used to compensate for volume change of transformer oil in a transformer.
	Theodore (Patent No. US 3,670,276) discloses a bellows that expand and contract in a transformer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833.  The examiner can normally be reached on 9:30AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847